DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10466208. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in claims 33-50 of the instant application are claimed in 208’ patent.
Claims 33 and 51-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9970907. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in claims 33 and 51-52 of the instant application are claimed in 907’ patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, the term “near and far surfaces” in claim 36 is a relative term which renders the claim indefinite. The term "near and far surfaces" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The criteria for a surface to be considered a near surface and the criteria for a surface to be considered a far surface is unclear.
Claim 36 recites the limitation "the near and far surfaces" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitations "the boundary of the near surface" and “the boundary of the far surface” in lines 8 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 41, 43, 47 are rejected for similar reason as claim 36.
The remaining claims are rejected due to their dependence.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrison et al. (U.S. Publication No. 20120053856) in view of MacLauchlan et al. (U.S. Patent No. 7823454).
Regarding claim 33, Morrison teaches a method for performing ultrasound scanning of a solid object, comprising: providing an ultrasound array having a plurality of ultrasound elements (Figs. 3-4, 50 and 52); positioning the ultrasound array to project ultrasound signals toward an external surface of the object at a first point about the surface of the object  (As shown in Fig.2); performing a full-matrix-capture scan of the first point about a surface of the object, comprising: transmitting an ultrasound signal from a first ultrasound element in the ultrasound array;  sensing and recording ultrasound signals received by each other ultrasound element in the ultrasound array;  and repeating the steps of transmitting, sensing and recording, wherein the step of transmitting is performed in turn by each ultrasound element in the ultrasound array other than the first ultrasound element (Paragraph 40); repositioning the ultrasound array at a second point about the surface of the object; performing a full-matrix-capture scan of the second point about the surface of the object; and repeating the steps of 
Morrison is silent about the plurality of ultrasound elements arrayed substantially parallel to a longitudinal axis of the object.
MacLauchlan teaches the plurality of ultrasound elements (Fig.5, 12) arrayed substantially parallel to a longitudinal axis of the object (As shown in Fig.5 and column 4, lines 21-40 and column 7, lines 30-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Morrison’s device to make the array of ultrasound transceivers arrayed to be substantially parallel to a longitudinal axis of the object because it would cover more areas along the longitudinal axis.

Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrison et al. (U.S. Publication No. 20120053856) in view of MacLauchlan et al. (U.S. Patent No. 7823454) and Lavoie et al. (U.S. Publication No. 20090038398).
 Regarding claim 51, the combination of Morrison and MacLauchlan teaches all the features of claim 33 as outlined above, Morrison further etches where said method is performed by a device for performing ultrasound scanning, said device comprising: a cuff adapted to fit around a surface of the object (As shown in Figs.1-2).
The combination of Morrison and MacLauchlan is silent about said device comprising: a carrier mounted slidably on the cuff and adapted to traverse the surface of the object; an ultrasound probe mounted on the carrier and positioned to scan the surface of the object as the carrier traverses the surface of the object;  a carrier motor 
Lavoie teaches said device comprising: a carrier (Fig.2,12) mounted slidably on the cuff and adapted to traverse the surface of the object (Paragraph 18); an ultrasound probe (Fig.2, 26 and paragraphs 23-24) mounted on the carrier and positioned to scan the surface of the object as the carrier traverses the surface of the object (Paragraphs 23-24); a carrier motor (Figs.1-2, 38) mounted on the cuff or the carrier and used to drive the movement of the carrier about the surface of the object (Paragraph 23);  and one or more data connections providing control information for the carrier motor and the ultrasound probe and receiving scanning data from the ultrasound probe (Inherent, there must be data connections to control the carrier motor and the ultrasound probe and to receive data from the ultrasound probe).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Morrison’s device to include Lavoie’s carrier motor 38 into Morrison’s device because it would drive Morrison’s device along the surface of an object.

Allowable Subject Matter
Claims 34-35 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
evaluating at a processor the quality of the at least one sensed signal; and adjusting a scanning angle of the ultrasound array based on the outcome of the evaluation”, in combination of with all other recited method steps in a method for performing ultrasound scanning of a solid object.
The primary reasons for objection of dependent claim 52 is the inclusion of the specific limitations of "an adjustable reflector mounted to the carrier; and a reflector motor for controlling an angle of the adjustable reflector in a plane substantially normal to a longitudinal axis of the object; wherein: the ultrasound probe is positioned to scan the object via reflection of ultrasound signals off of the adjustable reflector; and the one or more data connections provide control information for the reflector motor”, in combination of with all other recited method steps in a method for performing ultrasound scanning of a solid object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN Y ZHONG/           Primary Examiner, Art Unit 2861